—Order, Supreme Court, New York County (Carol Huff, J.), entered July 30, 1998, which, insofar as appealed from, denied defendants’ eve-of-trial oral motion to dismiss plaintiffs cause of action for wrongful death brought on behalf of the decedent’s putative distributee, or, in the alternative, to preclude plaintiff from offering evidence establishing the status of the alleged distributee pursuant to EPTL 4-1.2, and adjourned the trial for 90 days for completion of disclosure on the issue of paternity, unanimously affirmed, without costs.
*96Adjournment of the trial for completion of disclosure on the paternity issue was justified by an “unanticipated” circumstance (22 NYCRR 202.21 [d]), namely, defendants’ claimed need for such disclosure notwithstanding the prior order that had denied their prior eve-of-trial motion for summary judgment on the paternity issue upon “fairly strong” evidence of paternity, and sent the matter, including the paternity issue, for trial without any suggestion that there was to be further disclosure. Throughout the more than 12-year pendency of this action, defendants had never before demanded disclosure specifically pertaining to the paternity issue, which could have been resolved early on, and their responsibility for this delay is at least equal to plaintiffs. We have considered defendants’ other arguments and find them to be without merit. Concur— Lerner, P. J., Ellerin, Andrias and Saxe, JJ.